Citation Nr: 0911022	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral plantar calcaneal 
spurring with history of bilateral plantar fasciitis and 
abnormal lateral plantar sensory findings involving the right 
foot. 

2.  Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1998 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted the Veteran's claim of 
entitlement to service connection for bilateral plantar 
calcaneal spurring with history of bilateral plantar 
fasciitis and abnormal lateral plantar sensory findings 
involving the right foot, and assigned an initial 10 percent 
disability rating, effective October 1, 2003.  This matter 
also comes before the Board from a January 2005 dating 
decision of the RO in Roanoke, Virginia, that denied the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder.

The September 2004 rating decision also granted the Veteran's 
claims of entitlement to service connection for sinusitis 
with allergic rhinitis and depression (also claimed as 
anxiety), and assigned both an initial 10 percent disability 
rating, effective October 1, 2003.  The September 2004 rating 
decision also granted the Veteran's claims of entitlement to 
service connection for bone infarct of the left humerus (also 
claimed as endochondroma of the left shoulder) and 
degenerative disc disease and degenerative arthritis of the 
lumbar spine with history of kyphosis, lordosis, and minimal 
scoliosis shown on MRI (also claimed as anterior degenerative 
spurs of the spine and "arthritis"), and assigned both an 
initial noncompensable disability rating, effective October 
1, 2003. 

The Board notes that the January 2005 rating decision also 
denied the Veteran's claims of entitlement to service 
connection for arthritis, bilateral hips, bilateral ankles, 
and right shoulder.  The Veteran submitted a timely Notice of 
Disagreement, dated in May 2005, as to the issues of 
entitlement to service connection for "arthritis" and 
entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral plantar calcaneal 
spurring with history of bilateral plantar fasciitis and 
abnormal lateral plantar sensory findings involving the right 
foot.  The Veteran submitted her Substantive Appeal to same 
in March 2006.  

However, in a March 2006 rating decision, the RO in Roanoke, 
Virginia, granted the Veteran's claims of entitlement to 
service connection for degenerative changes, right shoulder 
(claimed as arthritis, right shoulder), degenerative changes, 
right ankle (claimed as arthritis, right ankle), degenerative 
changes, left ankle (claimed as arthritis, left ankle), and 
assigned each an initial 10 percent disability rating, 
effective, October 1, 2003.  The March 2006 rating decision 
also granted the Veteran's claims of entitlement to service 
connection for degenerative changes, right hip (claimed as 
arthritis, right hip) and degenerative changes, left hip 
(claimed as arthritis, left hip), and assigned both an 
initial noncompensable disability rating, effective October 
1, 2003.  Thus, such issues are not on appeal and no longer 
before the Board. 

The Board further notes that the Veteran filed a claim, dated 
in April 2006, of entitlement to an initial compensable 
disability rating for her service-connected degenerative disc 
disease and degenerative arthritis of the lumbar spine with 
history of kyphosis, lordosis, and minimal scoliosis shown on 
MRI (also claimed as anterior degenerative spurs of the spine 
and "arthritis").  By a July 2007 rating decision, the RO 
assigned same an initial 10 percent disability rating, 
effective October 1, 2003, the date of service connection.  

Because the increased disability rating assigned to the 
Veteran's service-connected degenerative disc disease and 
degenerative arthritis of the lumbar spine with history of 
kyphosis, lordosis, and minimal scoliosis shown on MRI (also 
claimed as anterior degenerative spurs of the spine and 
"arthritis") represented only a partial grant of the 
benefit sought on appeal, the RO sent the Veteran a Statement 
of the Case, dated in July 2007, regarding same to allow the 
Veteran an opportunity to continue an appeal if she so chose.  
To date, the Veteran has not submitted a Substantive Appeal 
as to her claim regarding the disability rating assigned to 
her service-connected degenerative disc disease and 
degenerative arthritis of the lumbar spine with history of 
kyphosis, lordosis, and minimal scoliosis shown on MRI (also 
claimed as anterior degenerative spurs of the spine and 
"arthritis").  Thus, such issue is not on appeal. 

The Board notes that at the time of the Veteran's March 2006 
Substantive Appeal, she asserted her right to a hearing 
before the Board at her local RO.  However, by a September 
2006 response to a letter from the RO regarding same, the 
Veteran withdrew her request for a hearing before the Board.

Finally, the Board notes that the Veteran has moved from 
Virginia to Maryland during the pendency of this appeal.  The 
RO properly transferred jurisdiction of the Veteran's claims 
file and record of same is dated in January 2008.

The issue of service connection for a bilateral knee disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Since October 1, 2003, the effective date of service 
connection, the Veteran's service-connected bilateral plantar 
calcaneal spurring with history of bilateral plantar 
fasciitis and abnormal lateral plantar sensory findings 
involving the right foot have not been manifested by severe 
symptomatology, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities, unilateral.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected bilateral plantar calcaneal 
spurring with history of bilateral plantar fasciitis and 
abnormal lateral plantar sensory findings involving the right 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5276 through 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In November 2004, before the initial adjudication of the 
claims adjudicated by the September 2004 rating decision, and 
in September 2004, before the initial adjudication of the 
claims adjudicated by the January 2005 rating decision, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claims.  She was told that she 
needed to provide the names of persons, agency, or company 
who had additional records to help decide her claims.  She 
was informed that VA would attempt to review her claims and 
determine what additional information was needed to process 
her claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

The Veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
bilateral plantar calcaneal spurring with history of 
bilateral plantar fasciitis and abnormal lateral plantar 
sensory findings involving the right foot arises from her 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.

A February 2009 VCAA letter also informed the Veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded initial VA examinations in February 
2004 and September 2004.  Additional VA examinations were 
scheduled in November 2007 and March 2008, as to the 
Veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
bilateral plantar calcaneal spurring with history of 
bilateral plantar fasciitis and abnormal lateral plantar 
sensory findings involving the right foot.  However, the 
Veteran did not appear for such examinations.  

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint. 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).  For 
traumatic arthritis, Diagnostic Code 5010 directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups will warrant a 
rating of 10 percent; in the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

The Veteran's service-connected bilateral plantar calcaneal 
spurring with history of bilateral plantar fasciitis and 
abnormal lateral plantar sensory findings involving the right 
foot is currently rated 10 percent disabling under Diagnostic 
Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

Under Diagnostic Code 5276, a noncompensable rating is 
warranted by mild symptomatology, symptoms relieved by built-
up shoe arch or arch support.  A 10 percent rating is 
warranted by moderate symptomatology, weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, bilateral 
or unilateral.  A 20 percent rating is warranted by severe 
symptomatology, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities, unilateral.  A 30 percent rating 
is warranted by the criteria warranting a 20 percent rating, 
but for bilateral feet.  A 30 percent rating is also 
warranted for pronounced symptomatology, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, unilateral.  A maximum 50 percent rating 
is warranted by the rating criteria warranting a 30 percent 
rating, but for bilateral feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

In considering other applicable diagnostic criteria, the 
Board finds that the Veteran has not exhibited atrophy of the 
musculature, disturbed circulation, and weakness, 
bilaterally, as is required by the rating criteria 
contemplating weak foot, bilateral, Diagnostic Code 5277.  38 
C.F.R. § 4.71a, Diagnostic Code 5277 (2008).  The Veteran has 
not been diagnosed with claw foot (pes cavus), as 
contemplated by Diagnostic Code 5278.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2008).  The Veteran has also not been 
diagnosed with metatarsalgia, anterior (Morton's disease), as 
contemplated by Diagnostic Code 5279, hallux valgus, 
unilateral, as contemplated by Diagnostic Code 5280, hallux 
rigidus, unilateral, severe, as contemplated by Diagnostic 
Code 5281, hammer toe, as contemplated by Diagnostic Code 
5282, or malunion or nonunion of the tarsal or metatarsal 
bones, as contemplated by Diagnostic Code 5283.  38 C.F.R. § 
4.71a, Diagnostic Codes 5279 through 5283 (2008).  Further, 
the medical evidence of record does not support the 
conclusion that the Veteran has arthritis in either foot, as 
contemplated by Diagnostic Codes 5003 and 5010.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2008).  Thus, such rating 
criteria are not applicable in the instant case. 

The remaining applicable rating criteria remains Diagnostic 
Code 5284, contemplating foot injuries, other.  A 10 percent 
rating is warranted by symptomatology of a moderate foot 
injury.  A 20 percent rating is warranted by symptomatology 
of a moderately severe foot injury.  A 30 percent rating is 
warranted by symptomatology of a severe foot injury.  A 
maximum 40 percent rating is warranted by the actual loss of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008)

The Veteran asserts that her service-connected bilateral 
plantar calcaneal spurring with history of bilateral plantar 
fasciitis and abnormal lateral plantar sensory findings 
involving the right foot is more severe than the initial 10 
percent disability rating reflects.  Specifically, in her May 
2005 notice of disagreement, she contends that her condition 
has decreased her quality of life significantly.  The Veteran 
reported that she has very painful calluses that will not go 
away, despite her treatment with lotions and exfoliating 
products.  The Veteran reported that her feet are often 
swollen and weak after being on them for short periods of 
time.  The Veteran reported that her shoe size has increased, 
due to the damage to her feet, and she is often limping due 
to the pain.  The Veteran reported that her podiatrist 
informed her that her arches had dropped, and her VA 
physician informed her that she was developing hammertoes. 

Evidence of record dated from October 1, 2003, the effective 
date of service connection for bilateral plantar calcaneal 
spurring with history of bilateral plantar fasciitis and 
abnormal lateral plantar sensory findings involving the right 
foot, to the present shall be reviewed as to the Veteran's 
claim of entitlement to an initial disability rating in 
excess of 10 percent for same.

On VA examination in February 2004, the Veteran complained of 
tingling and numbness in the right foot.  The Veteran 
reported that she had abnormal sensations, loss of sensation, 
pain that travels from her arch to her toes and to her heels, 
and paralysis in and about the right foot.  The Veteran 
reported that she is unable to walk or stand for long periods 
of time, due to the discomfort in the right foot.  The 
Veteran reported that she has great difficulty going from the 
sitting position to the standing position.  The Veteran 
reported that her pain is constant, that it progresses 
throughout the day, and that it only improves with rest.  The 
Veteran reported that she is unable to run or jump, and that 
the discomfort in her right foot often causes her to lose her 
balance.  The Veteran reported that due to the discomfort of 
the nerve in her right foot, she is unable to move the small 
toe of her right foot.  The Veteran reported that she 
experienced approximately one month of "low productivity on 
her job" due to severe pain in her right foot.  The Veteran 
reported that, at present, no medications or treatment have 
been necessary.  

Physical examination revealed callosities, without 
tenderness, at the right heel and at the metatarsal 
phalangeal joints of the great toes, bilaterally.  The 
Veteran did not require the use of any devices.  There was no 
evidence of any painful motion, edema, disturbed circulation, 
weakness, atrophy of the muscles, or tenderness.  There was 
no evidence of any inward rotation of the superior portion of 
the heel, medial tilting of the upper border of the talus, or 
marked pronation.  There was no evidence of fore-part foot 
dorsi flexion with the foot everted.  On palpation of the 
plantar surface of the Achilles tendon, there was good 
alignment, bilaterally.  There was no evidence of dropped 
forefoot, marked varus deformity, pain on dorsi flexion of 
the toes, limitation on dorsi flexion of the ankles, or 
tenderness on palpation of the metatarsal heads of the toes.  

The examiner determined that the Veteran did not have 
hammertoes or Morton's metatarsalgia.  Hallux valgus and 
rigidus were absent, and the Veteran did not have limited 
function for standing or walking.  

The examiner reported that gross examination of the joints 
was within normal limits.  Non-weight bearing x-ray 
examination of the right foot revealed minimal plantar 
calcaneal spurring.  The examiner noted that the Veteran's 
usual occupation was attorney, and that her daily activities 
included personal care, limited walking, limited shopping, 
climbing stairs, gardening, taking out the trash, pushing a 
lawnmower, and routine community activities.  The examiner 
determined that there was no pathology present in order to 
render a diagnosis as to nerve damage of the right lateral 
plantar.  As to the chronic bone spurs and plantar fasciitis, 
the examiner provided diagnoses of calcaneal spurring and 
degenerative arthritis, bilaterally, based on the subjective 
factor of the Veteran's complaint of pain and stiffness of 
the feet for the past four years, and the objective factor of 
X-ray examination results.

The Board notes, however, that report of X-ray examination is 
silent for any degenerative arthritis, bilaterally.  X-ray 
examination results revealed no acute fracture or 
subluxation, with mild plantar calcaneal spurring, 
bilaterally.  The impression, subsequent to such examination, 
was minimal plantar calcaneal spurring, bilaterally.   

RO records indicate that the Veteran did not report for the 
VA examination scheduled on November 28, 2007 for the purpose 
of determining the current severity of her service-connected 
bilateral plantar calcaneal spurring with history of 
bilateral plantar fasciitis and abnormal lateral plantar 
sensory findings involving the right foot.

RO records indicate that the Veteran did not report for the 
VA examination scheduled on March 20, 2008 for the purpose of 
determining the current severity of her service-connected 
bilateral plantar calcaneal spurring with history of 
bilateral plantar fasciitis and abnormal lateral plantar 
sensory findings involving the right foot.

The Board notes that the Veteran failed to appear for VA 
examinations scheduled in November 2007 and March 2008.  As a 
result, any information that may have been obtained as a 
result of that examination, and possibly would have been 
beneficial to the Veteran's claim, is not of record.  The 
Board reminds the Veteran that the duty to assist is not a 
one-way street.  If a Veteran wishes help in developing her 
claim, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

There are no private or VA treatment records, with the 
exception of the report of VA examination dated in February 
2004, as to the Veteran's service-connected bilateral plantar 
calcaneal spurring with history of bilateral plantar 
fasciitis and abnormal lateral plantar sensory findings 
involving the right foot.

There is no medical evidence of record to indicate that the 
Veteran experiences severe symptomatology, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities, unilateral, 
as is required by Diagnostic Code 5276 for a 20 percent 
rating for flatfoot, acquired.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

There is no medical evidence of record to indicate that the 
Veteran experiences moderately severe symptomatology of a 
foot injury, as is required by Diagnostic Code 5284 for a 20 
percent rating for foot injuries, other.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

In considering the provisions of DeLuca v. Brown, the Board 
notes that the Veteran has complained of pain as to her right 
foot, without comment as to flare-ups of pain.  However, the 
Board finds that even if the Veteran does experience flare-
ups of her foot condition, it is unlikely, and there is no 
evidence which suggests that, on repetitive use, the 
Veteran's service-connected bilateral plantar calcaneal 
spurring with history of bilateral plantar fasciitis and 
abnormal lateral plantar sensory findings involving the right 
foot, would be restricted such that the requirement for 
increased ratings would be met.  Therefore, even considering 
the effects of pain on use, there is no probative evidence 
that the service-connected disability causes such limitation 
that the requirements for increased ratings are met.  38 
C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 8 Vet. App. at 202.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 10 percent disability rating for the 
Veteran's service-connected bilateral plantar calcaneal 
spurring with history of bilateral plantar fasciitis and 
abnormal lateral plantar sensory findings involving the right 
foot has been warranted since October 1, 2003, effective date 
of service connection.  The benefit-of-the-doubt has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
her service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that her disabilities have interfered with her employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for 
service-connected bilateral plantar calcaneal spurring with 
history of bilateral plantar fasciitis and abnormal lateral 
plantar sensory findings involving the right foot is denied.


REMAND

Unfortunately, appellate review of the Veteran's claim for 
service connection for a bilateral knee disorder at this time 
would be premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.

The Veteran asserts that she has a bilateral knee disorder, 
manifested by osteoarthritis, that is etiologically related 
to her period of active service.

Service connection is warranted where the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection for any particular 
disability, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992). 

A review of the Veteran's service treatment records reveals 
that in March 2003, the Veteran underwent a whole body bone 
scan.  Results included scattered degenerative changes of a 
mild degree in the shoulders, sternoanubrial joint of the 
hips, feet, and ankles.

Service treatment records dated in April 2003 indicate that 
the Veteran reviewed results of a bone scan of the whole 
body.  The nurse practitioner noted that the bone scan 
revealed mild scattered diffuse degenerative joint disease.  
The nurse noted that the Veteran was being followed by 
orthopedics for her left arm and shoulder, and noted 
abnormalities of the left humerus.

A report of medical history, dated in May 2003 and completed 
by the Veteran, indicates that she reported a history of 
arthritis, rheumatism, or bursitis; numbness or tingling; the 
need to use corrective devices such as prosthetic devices, 
knee braces, back supports, lifts, or orthotics; bone, joint, 
or other deformity; and broken bones.  The Veteran, however, 
provided elaboration as to each her positive responses and 
such was silent for any condition related to the knees.  The 
Veteran reported that she did not have a history of knee 
trouble, or knee or foot surgery, including arthroscopy or 
the use of a scope to any bone or joint.

Subsequent to service, a VA examination report dated in 
September 2004, shows that the Veteran reported never having 
had problems with her knees until 2003.  She described that, 
at that time, she had developed retropatellar and patellar 
tendon discomfort with squatting and carrying her daughter up 
and down the stairs.  The Veteran reported that she 
experienced some discomfort, bilaterally, especially in the 
morning, when she would go down the stairs.  She added that 
such discomfort was brief, not constant, and would cease when 
the aggravating activity was stopped.  She indicated that her 
knee problems were not incapacitating, but a nuisance.  X-ray 
examination as to both knees was silent for evidence of 
fracture or other significant bone or soft tissue 
abnormality.  The diagnosis was bilateral patella 
chondromalacia, mild, left greater than right.

While the Veteran was provided with a VA examinations in 
September 2004 wherein a diagnosis of bilateral patella 
chondromalacia was provided, the examination report appears 
to have been inadequate as it did not provide an opinion as 
to whether the currently diagnosed bilateral knee disorder 
was etiologically related to service, to include whether it 
was manifested by arthritis which had become disabling to a 
compensable degree within one year following her separation 
from service.  As such, a comprehensive VA examination and 
opinion is required in this case.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA orthopedic 
examination in order to determine the 
nature and etiology of any bilateral knee 
disorder found on examination.  The entire 
claims file and a copy of this Remand must 
be reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

The examiner should render an opinion as 
to whether any bilateral knee disorder 
found on examination had its onset during 
the Veteran's period of active service.  
The examiner should also opine as to 
whether any bilateral knee disorder found 
on examination was manifested by arthritis 
which had become disabling to a 
compensable degree within one year 
following her separation from service.  In 
addressing each inquiry, the examiner 
should acknowledge the Veteran's report of 
a continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


